


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
STOCK VESTING AGREEMENT
 
THIS STOCK VESTING AGREEMENT (“Agreement”), is made and entered into as of this
19th day of November, 2009, by and between Alamo Energy Corp., a Nevada
corporation (the “Company”) and Philip Mann, an individual (“Executive”).
 
RECITALS
 
 
A.           The Executive is the record owner of 100,000 shares of the
Company’s Common Stock (the “Shares”).
 
 
B.           In order to facilitate the Company’s ability to raise capital
(“Financing”), the Company and certain investors in the Financing have requested
that the Executive agree to subject 50,000 of his Shares to vesting (the
“Reserved Shares”).
 
 
C.           In exchange for certain consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive desires to enter into this Agreement
for the purpose of specifying the terms and conditions relating to vesting of
the Shares.
 
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants of
the parties contained herein, it is hereby agreed as follows:
 
1.           Forfeiture of Reserved Shares.
 
    (a)           The Reserved Shares shall be subject to forfeiture until the
occurrence of the condition set forth below (“Vesting Event”) or the 16-month
anniversary of the date of this Agreement (the “Vesting Termination Date”). The
Vesting Event shall be deemed to have occurred if, prior to the Vesting
Termination Date, the Company has filed all of its Quarterly Reports on Form
10-Q and Annual Report on Form 10-K on a timely basis. For the purposes of this
Agreement, the Company’s Quarterly Reports on Form 10-Q and Annual Report on
Form 10-K shall be considered filed timely if such reports are filed within the
time extensions granted pursuant to the terms of Rule 12b-25 of the Securities
Exchange Act of 1934, as amended. Upon the occurrence of the Vesting Event, the
Reserved Shares shall vest on the filing by the Company of its most recent
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as appropriate,
prior to the Vesting Termination Date. Upon such date of filing and subject to
Section 1(h), the Company shall promptly deliver or cause to be delivered to
Executive the certificate or certificates representing such Reserved Shares.  If
the Vesting Event has not occurred by the Vesting Termination Date, the Reserved
Shares shall be deemed not to have been vested and shall be cancelled.
 
The Reserved Shares shall be automatically forfeited to the Company and
cancelled if Executive resigns for any reason or his employment with the Company
is terminated for “Cause” on or before the Vesting Termination Date. For
purposes of this Agreement, “Cause” as used herein shall have the same meaning
as the term “Cause” in the Executive’s Employment Agreement dated November 19,
2009.
 
1

--------------------------------------------------------------------------------


In the event of Executive’s death on or before the Vesting Termination Date,
fifty percent (50%) of Reserved Shares shall be released by Employer and shall
no longer be subject to forfeiture.
 
In the event Executive is terminated without Cause on or before the Vesting
Termination Date, the Reserved Shares shall be released by Employer and shall no
longer be subject to forfeiture.
 
In the event a minimum of $500,000 has not been raised by the Company pursuant
to the Financing on or before the first anniversary of this Agreement, the
Reserved Shares shall be released by Employer and shall no longer be subject to
forfeiture.
 
(b)           The stock certificates representing the Reserved Shares shall be
held by the Company. Any shares forfeited to the Company pursuant to Section
1(a) shall be delivered to the Company’s transfer agent for cancellation as soon
as practicable. Concurrent with the execution of this Agreement, Executive shall
execute and deliver to the Company an irrevocable stock power endorsed in blank
and such other documentation as the Company shall reasonably require to carry
out the purposes of this Section 1.
 
 
(c)           Until cancelled by the Company in accordance with the provisions
of this Section 1(a), the Reserved Shares shall be held of record by the
Executive for all purposes (including federal income tax purposes), and the
Executive shall have the full right to vote the Reserved Shares on all matters
coming before the stockholders of the Company. For federal and state income tax
purposes, any dividends or other distributions with respect to the Reserved
Shares shall be income of the Executive.
 
 
(d)           Executive understands that under Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), the fair market value of the
Reserved Shares on the date any forfeiture restrictions applicable to the
Reserved Shares lapse will be reportable as ordinary income on the lapse date.
Executive understands that he may elect under Code Section 83(b) to be taxed at
the time the Reserved Shares are received hereunder, based on the fair market
value of the Reserved Shares on that date, rather than when and as the Reserved
Shares cease to be subject to such forfeiture restrictions. Such election must
be filed with the Internal Revenue Service within thirty (30) days after the
date of purchase of the Reserved Shares. Executive understands that failure to
make this filing within the applicable thirty (30) day period will result in the
recognition of ordinary income by Executive as the forfeiture restrictions
lapse.
 
 
(e)           Any attempt by Executive to sell, exchange, transfer, pledge or
otherwise dispose of the Reserved Shares prior to the release of such Reserved
Shares pursuant to Section 1(a) shall be null and void and shall have no force
or effect.
 
 
(f)          Each party shall execute and deliver all such further instruments
and documents, and shall perform any and all acts, necessary to give full force
and effect to all of the terms of this Section 1.
 
2

--------------------------------------------------------------------------------


 
(g)           In the event of any stock dividend, stock split or consolidation
of shares or any like capital adjustment of any of the outstanding securities of
the Company, all new, substituted or additional securities or other property to
which Executive becomes entitled by reason of ownership of the Reserved Shares
shall be subject to forfeiture with the same force and effect as the Reserved
Shares subject to forfeiture immediately before such event.
 
 
(h)           Executive agrees to pay to the Company, at the applicable time,
the full amount of withholding taxes payable with respect to the Reserved
Shares. If any withholding tax is due at the time the restrictions lapse, no
stock certificate will be delivered to Executive until withholding requirements
have been satisfied. Pursuant to this Agreement, the Company is authorized to
retain and withhold from any payment, such as salary due Executive, the amount
of taxes required by any governmental agency to be withheld and paid with
respect to the delivery of restricted or unrestricted shares to Executive.
 
2.           Transfer of Shares. If at any time during the term of this
Agreement Executive shall seek to transfer the Shares and Employer shall require
an opinion of counsel to the effect that the transaction is exempt from
registration, Employer shall pay the reasonable fees of such counsel.
 
3.           Non-Assignability. This Agreement is entered into in consideration
of the personal qualities of Executive and may not be, nor may any right or
interest hereunder be, assigned by him without the prior written consent of the
Company.
 
4.           Notices. Any notice, correspondence or payment required or
permitted to be given or made hereunder shall be deemed to have been duly given
or made when personally delivered to Executive or to Company, or, if mailed,
postage prepaid, registered or certified mail, to Executive at 10497 Town and
Country Way, Suite 310, Houston, Texas 77024, and to the Company at 10497 Town
and Country Way, Suite 310, Houston, Texas 77024, Attention: Board of Directors,
or at such other address as may be designated in writing by either party to the
other, said notice, correspondence and/or payment, if mailed, being deemed to
have been duly given as of the date so mailed.
 
5.           Entire Agreement; Successors and Assigns. This Agreement
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled. This Agreement shall be binding upon, and inure to the
benefit of the Company and its successors and assigns.
 
6.           Severability. In the event that any provision hereof is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.
 
7.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to conflict of
laws principles.

 
3

--------------------------------------------------------------------------------

 

 


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 
Executive:
 
 

/s/ Philip Mann         
Philip Mann
 
Company:
 
 
Alamo Energy Corp.
 
 
 
 
By:       /s/ Allan Millmaker             
Allan Millmaker
Its:           Chief Executive Officer
 
 
 4

--------------------------------------------------------------------------------